UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-03495 DWS Money Market Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:12/31 Date of reporting period:3/31/2014 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofMarch 31, 2014(Unaudited) Tax Free Money Fund Investment Principal Amount ($) Value ($) Municipal Investments 100.8% Alaska 0.7% Anchorage, AK, General Obligation, 6.0%, 10/1/2014, INS: NATL Arizona 2.2% Arizona, Salt River Pima-Maricopa, Indian Community, 0.08% *, 10/1/2026, LOC: Bank of America NA California 9.0% California, State University Revenue, Series A, Prerefunded 5/1/2014 @ 100, 4.75%, 11/1/2024, INS: AGMC California, Statewide Communities Development Authority, Multi-Family Housing Revenue, Series R-13104CE, 144A, 0.56% *, 9/6/2035, GTY: Citibank NA, LIQ: Citibank NA California, West Hills Community College District, 0.05% *, 7/1/2033, LOC: Union Bank of California San Jose, CA, Redevelopment Agency, TECP, 0.15%, 5/16/2014, LOC: JPMorgan Chase Bank NA Florida 4.0% Hillsborough County, FL, Housing Finance Authority, Multi-Family Revenue, Hunt Club Apartments, 0.08% *, 8/15/2041, LOC: SunTrust Bank Palm Beach County, FL, Community Foundation, Palm Beach Project Revenue, 0.08% *, 3/1/2034, LOC: Northern Trust Co. Georgia 1.0% Georgia, Private Colleges & Universities Authority Revenue, TECP, 0.15%, 5/9/2014 Hawaii 1.9% Hawaii, State Department of Budget & Finance, Special Purpose Mortgage Revenue, Wailuku River Hydroelectric, AMT, 0.1% *, 12/1/2021, LOC: Union Bank of California Idaho 1.4% Idaho, State Tax Anticipation Notes, 2.0%, 6/30/2014 Illinois 14.4% DuPage County, IL, School District No. 4 Addison, Prerefunded 1/1/2015 @ 100, 4.1%, 1/1/2021, INS: AGMC Illinois, Education Facility Authority Revenue, TECP, 0.08%, 6/2/2014 Illinois, State Educational Facilities Authority, State Xavier University Project, Series A, 144A, 0.1% *, 10/1/2032, LOC: Bank of America NA Illinois, State Finance Authority Industrial Development Revenue, Fitzpatrick Brothers, Inc., 0.08% *, 4/1/2033, LOC: Northern Trust Co. Illinois, Upper River Valley Development Authority, Industrial Development Revenue, Cathy Asta Enterprises LLC, Series A, AMT, 0.22% *, 8/1/2033, LOC: Bank of America NA University of Illinois, Health Services Facilities Systems, Series B, 0.06% *, 10/1/2026, LOC: JPMorgan Chase Bank NA Indiana 2.6% Indiana, IPS Multi-School Building Corp., Series R-885WF, 144A, 0.13% *, 1/15/2025, INS: AGMC, GTY: Wells Fargo & Co., LIQ: Wells Fargo & Co. Kentucky 1.3% Jeffersontown, KY, Lease Program Revenue, State League of Cities Funding Trust, 0.08% *, 3/1/2030, LOC: U.S. Bank NA Mississippi 3.6% Mississippi, State Business Finance Commission, Gulf Opportunity Zone, Chevron U.S.A., Inc., Series A, 0.05% *, 12/1/2030, GTY: Chevron Corp. Mississippi, State Business Finance Commission, Gulf Opportunity Zone, Chevron U.S.A., Inc., Series E, 0.07% *, 12/1/2030, GTY: Chevron Corp. New Hampshire 4.0% New Hampshire, State Health & Education Facilities Authority Revenue, Bishop Guertin High School, 0.05% *, 9/1/2032, LOC: TD Bank NA New Hampshire, State Health & Education Facilities Authority Revenue, Easter Seals Rehabilitation Center, Series A, 0.08% *, 12/1/2034, LOC: Citizens Bank of NH New Jersey 3.0% New Jersey, State Economic Development Authority, Cigarette Tax, Prerefunded 6/15/2014 @ 100, 5.75%, 6/15/2029 New York 12.4% Long Island, NY, Power Authority, Series 3A, 0.07% *, 5/1/2033, LOC: JPMorgan Chase Bank NA Monroe County, NY, Industrial Development Corp. Revenue, St. Ann's Home Aged Project, 0.08% *, 12/1/2040, LOC: HSBC Bank U.S.A. NA Monroe County, NY, Industrial Development Corp. Revenue, St. Ann's Nursing Home, 0.08% *, 12/1/2040, LOC: HSBC Bank U.S.A. NA New York, General Obligation, Series B2, 0.09% *, 8/15/2023, SPA: Landesbank Hessen-Thuringen New York, State Thruway Authority, Second General Highway & Bridge Trust Fund, Series B, Prerefunded 4/1/2014 @ 100, 5.0%, 4/1/2022, INS: AMBAC Saratoga County, NY, Capital Resource Corp. Revenue, Saratoga Hospital Project, 0.07% *, 12/1/2040, LOC: HSBC Bank U.S.A. NA North Carolina 4.5% North Carolina, State Capital Facilities Finance Agency, Educational Facilities Revenue, High Point University Project, 0.07% *, 12/1/2028, LOC: Branch Banking & Trust North Carolina, State Capital Facilities Finance Agency, Educational Facilities Revenue, Summit School, Inc. Project, 0.07% *, 6/1/2033, LOC: Branch Banking & Trust Ohio 0.2% Ohio, State Highway Capital Improvement, Series P, 3.0%, 5/1/2014 Oregon 1.4% Oregon, State Department of Administration Services, Lottery Revenue, Series A, 5.0%, 4/1/2014, INS: AGMC Pennsylvania 8.7% Crawford County, PA, Industrial Development Authority Revenue, Allegheny College, Series B, 0.08% *, 11/1/2039, LOC: PNC Bank NA Delaware County, PA, Industrial Development Authority, Covanta Energy Project, Series A, 0.1% *, 7/1/2043, LOC: Bank of America NA Delaware County, PA, Industrial Development Authority, Solid Waste System Revenue, Scott Paper Co., Series E, 0.1% *, 12/1/2018, GTY: Kimberly-Clark Corp. Northeastern, PA, Hospital & Education Authority Revenue, Commonwealth Medical College Project, 0.06% *, 9/1/2034, LOC: PNC Bank NA Puerto Rico 6.0% Puerto Rico, RBC Municipal Products, Inc. Trust, Series E-46, 144A, 0.17% **, 9/1/2015, LIQ: Royal Bank of Canada, LOC: Royal Bank of Canada Puerto Rico, RIB Floater Trust, Series 8WE, 144A, 0.15% *, 9/30/2014, LOC: Barclays Bank PLC Tennessee 7.2% Metropolitan Government Nashville & Davidson County, TN, Health & Educational Facilities Board, Vanderbilt University, TECP, 0.17%, 4/3/2014 Tennessee, Tennergy Corp., Gas Revenue, Stars Certificates, Series 2006-001, 144A, 0.22% *, 5/1/2016, LOC: BNP Paribas Texas 7.3% Arlington, TX, Independent School District, 144A, Prerefunded 2/15/2015 @ 100, 5.0%, 2/15/2017 Houston, TX, Independent School District, Limited Tax - Schoolhouse, Series B, Mandatory Put 6/1/2014 @ 100 , 1.0% *, 6/1/2035 Houston, TX, Water & Sewer Systems Revenue, Series 37TPZ, 144A, 0.07% *, 12/1/2028, INS: AGMC, LIQ:Wells Fargo Bank NA, LOC: Wells Fargo Bank NA Texas, Lower Neches Valley Authority, Pollution Control Revenue, Chevron U.S.A., Inc. Project, Mandatory Put 8/15/2014 @ 100, 0.12% *, 2/15/2017 Virginia 2.2% Stafford County, VA, Staunton Industrial Development Authority Revenue, Series B-1, 0.09% *, 8/1/2028, LOC: Bank of America NA Virginia, State Public School Authority, School Financing-1997 Resolution: Series A, 5.0%, 8/1/2014 Series B, 5.25%, 8/1/2014 Washington 1.1% King County, WA, Housing Authority, Summerfield Apartments Project, 0.07% *, 9/1/2035, LOC: U.S. Bank NA West Virginia 0.7% Cabell County, WV, University Facilities, Provident Group Marshall Properties, Series A, 0.11% *, 7/1/2039, LOC: Bank of America NA % of Net Assets Value ($) Total Investment Portfolio (Cost $140,569,551) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Variable rate demand notes are securities whose interest rates are reset periodically at market levels. These securities are often payable on demand and are shown at their current rates as of March 31, 2014. ** Floating rate securities’ yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of March 31, 2014. † The cost for federal income tax purposes was $140,569,551. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AGMC: Assured Guaranty Municipal Corp. AMBAC: Ambac Financial Group, Inc. AMT: Subject to alternative minimum tax. GTY: Guaranty Agreement INS: Insured LIQ: Liquidity Facility LOC: Letter of Credit NATL: National Public Finance Guarantee Corp. Prerefunded: Bonds which are prerefunded are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on tax-exempt issues and to retire the bonds in full at the earliest refunding date. SPA: Standby Bond Purchase Agreement TECP: Tax Exempt Commercial Paper Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. Securities held by the fund are reflected as Level 2 because the securities are valued at amortized cost (which approximates fair value) and, accordingly, the inputs used to determine value are not quoted prices in an active market. The following is a summary of the inputs used as of March 31, 2014 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Municipal Investments(a) $
